DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsumura et al (Pub 2014/0327339, further referred to as Katsumura).
	As to claim 1, Katsumura teaches Fin Bulk Acoustic Resonator (FinBAR)(fig 2, abstract) comprising:
a substrate (7);
a fin (2 and 8) formed on the substrate;
an inner electrode (3) disposed on the fin;
a piezoelectric layer (4) disposed on the inner electrode; and
an outer electrode (5) disposed on the piezoelectric layer;
wherein the fin is characterized with a width and a height and that the size of the fin determines the operating frequency for the fin (paragraphs 58-62)
Katsumura does not explicitly teach the height of the fin is larger than the width of the fin.
	As would have been recognized by a person of ordinary skill in the art the choice of the size parameters is done merely as design choice in order to choose a user desired operating size to perform a user desired frequency (paragraphs 58-62).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the resonator taught in Katsumura to use a user desired height and width as doing so would be a mere matter of design choice to operating at a user desired frequency.
As to claim 2, Katsumura teaches wherein the fin is formed integrally (paragraph 54) with the substrate.
As to claim 6, Katsumura teaches wherein the inner electrode comprises an inner side metal disposed on a fin side surface and an inner top metal disposed on a fin top surface (paragraph 41).
As to claim 7, Katsumura wherein the outer electrode comprises an outer side metal facing the inner side metal and an outer top metal facing the inner top metal (paragraphs 41 and 45).
As to claim 8, Katsumura fin is characterized with a width and a height and that the size of the fin determines the operating frequency for the fin (paragraphs 58-62). As would have been recognized by a person of ordinary skill in the art the choice of the size parameters is done merely as design choice in order to choose a user desired operating size to perform a user desired frequency (paragraphs 58-62).  

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsumura et al (Pub 2014/0327339, further referred to as Katsumura) in view of Tanaka et al (Pub 2006/0044081, further referred to as Tanaka)
As to claim 13, Katsumura teaches a FinBAR (Fig 2, abstract), comprising:
a substrate (7);
a fin (2 and 8) formed on a top surface of the substrate, wherein the fin is characterized with a width and a height;
an inner electrode (3) disposed on the fin;
a piezoelectric layer (4) disposed on the inner electrode; and
an outer electrode (5) disposed on the piezoelectric layer;

Katsumura does not teach a first electrode formed on the top surface of the substrate and connected to the inner electrode a second electrode formed on the top surface of the substrate and connected to the outer electrode; a first through-substrate-via passing through the substrate and connecting to the first electrode; and a second through-substrate-via passing through the substrate and connecting to the second electrode.
Tanaka teaches an acoustic wave device (fig 1) where a first electrode (3)formed on the top surface of the substrate and connected to the inner electrode (paragraph 59); a second electrode (2) formed on the top surface of the substrate and connected to the outer electrode (paragraph 65); a first through-substrate-via (12a) passing through the substrate and connecting to the first electrode (paragraph 68; and a second through-substrate-via (12b) passing through the substrate and connecting to the second electrode (paragraph 69). As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the resonator taught in Katsumura with the through holes taught in Tanaka in order to improve accuracy and reduce size of resonator circuitry.
As to claim 14, Tanaka teaches comprising an encapsulation layer (21) disposed over the top surface of the substrate, the fin, the inner electrode, the piezoelectric layer, the outer electrode, the first electrode, and the second electrode (paragraph 106).
As to claim 15, Katsumura teaches wherein the first electrode and the second electrode are positioned in a width direction of the fin (3 and 5 are within 2).
As to claim 16, Tanaka teaches wherein the substrate is a semiconductor, an insulator, or a fused silica substrate (paragraph 101).
	As to claim 17, Katsumura teaches forming a FinBar with a user desired adjustable size for frequency generation (paragraphs 58-62).  It would be obvious to a person of ordinary skill in the art to have an array of FinBars with different widths as it is notoriously well known in the art to form a plurality of semiconductor chips on a wafer during production.  As such a person of ordinary skill in the art would recognize that an array of Finbars can be formed on a single wafer during production to be separated, tuned, and packaged.
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 3-5, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the cited prior art teach or suggest the connection portions and the portions formed on the connection portions recited in claims 3-5 and 10-12; and the hard mask and shadow mask recited in claims 18-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849